Title: From George Washington to Thomas Waggener, 19 June 1758
From: Washington, George
To: Waggener, Thomas

 
To Captn Thomas Waggener. 
SirFort Loudoun 19th June 1758     
The bearer Captn McClanaham comes up to relieve you, You are therefore to give him Orders where to Post his Men; in the manner that will best promote the Interest of the Service, and give the most satisfaction to the generallity of the Inhabitants in that Quarter. You are likewise to deliver him a necessary supply of Ammunition—I am Sir Yr most Hble Servt

Go: Washington

